DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolduc et al. 2013/0123741.
	Bolduc et al. disclose a container (10), which comprises a deformable wall (12, 14), a first synthetic material component and a second synthetic material component for starting a curing reaction (col. 6, para. [0094] and col. 1, para. [0012]); the first synthetic material component and/or the second synthetic material component are arranged in the form of a string within the container as seen in Figure 2, a spout (32).
5.	Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips 2013/0310780.
	Phillips discloses a method for producing a self-curing material composition (col. 3, para. [0018]), kneading a container having a deformable wall and comprising a first synthetic material component and a second synthetic material component  for curing the synthetic material composition or starting a curing reaction (col. 18, para. [0208]); wherein the container is heated to a predetermined temperature before or during the step of kneading (col. 24, para. [0304 and 0308]); wherein the kneading or mixing of the first and second synthetic material components is performed at low pressure (col. 24, para. [0304]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bolduc et al. 2013/0123741 in view of Fernandez et al. 2017/0049668.
	Bolduc et al. have taught all the features of the claimed invention except that the deformable wall is transparent in a wavelength range of 390 nm to 520 nm. Fernandez et al. teach the use of a transparent container (102) with a wavelength from 400 nm to 700 nm (col. 11, para. [0102]), which falls in the range of 390 nm to 520 nm as claimed).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Fernandez et al, onto the container of Bolduc et al. to have a transparency measurement, in order to provide the transparency of the material from which the container is made. 
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bolduc et al. 2013/0123741 in view of Moszner et al. 2017/0156993.
	Bolduc et al. have taught all the features of the claimed invention except that the first synthetic material component comprises a polymerizable organic matrix having a mixture of monomers, initiator components, stabilisers and pigments. Moszner et al. teach the use of a first synthetic material component comprises a polymerizable organic matrix having a mixture of monomers, initiator components, stabilisers and pigments (col. 3, para. [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute the first component of Bolduc et al. with the polymerizable organic matrix of Moszner et al., in order to produce a dental composite cement.
Allowable Subject Matter
9.	Claims 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754